DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Newly submitted claims 24-29 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
The newly added claims (Group II, claims 24-29) are referring to positive steps of “carrying at least a midsection of an article”, “carrying a first panel of the article”, and “creating a first fold in the article by passing a first blade between the conveying surface…is parallel with the machine direction”.  This is found to be distinguished from the originally filed claims (Group I, claims 1, 2, 5, 6, 12, 13, 16, and 18) as referring to intended use terms and being broadly claimed, such as “a conveying surface configured to carry”, “a carrying surface configured to carry”, and “a first blade configured to pass”.  The inventions are independent or distinct, each from the other because:
Inventions of Group II and Group I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the claimed apparatus due to the used intended use terms, could be practiced by another process such as other steps equivalent to “carrying at least a midsection of an article”, “carrying a first panel”, and/or another equivalent step to “creating a first fold”.
Note, searching for apparatus claims using intended use terms, not the same as searching for positively cited process steps.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24-29 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1, 2, 5, 6, 12, 13, 16, and 18 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879).

 Regarding claim 1: Schoon discloses an apparatus for folding a product, the apparatus comprising: a conveying surface configured to carry along a machine direction at least a midsection of an article to be folded (Fig. 11; via machine direction around and along the shown st. panel into midsection, creating first fold); 
Schoon may not disclose the claimed first fold line to be parallel with said machine direction.  However, Schoon discloses different embodiments with similar structures for folding a product, while having the formed fold line to be parallel with the machine direction, see for 
    PNG
    media_image1.png
    752
    813
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schoon’s embodiment by having the fold lines to be parallel with the machine direction, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.


 Regarding claim 6: wherein said second blade (via 160) folds over said at least a portion of said second panel onto said first panel (Figs. 12 & 13; to complete the fold of the flaps over the midsection of the article);
 	Regarding claim 12: wherein the carrying surface comprises a first portion, a midsection portion, and a blade clearance, and a blade clearance portion; wherein the midsection portion of the carrying surface couples the first portion of the carrying surface with the blade clearance portion of the carrying surface (Fig. 13; inherently the entire shown mechanism is being coupled to each other including the midsection portion of the carrying surface in respect to the clearance of allowing blade 160 to fold the flaps); wherein the first blade is configured to pass over the midsection of the article; and wherein the first blade is configured to pass under the first panel of the article and the blade clearance portion of the carrying surface to create the first fold, see for example (Fig. 13; via the upper horizontal section, curved section, and vertical section; while blade 160 passing over first panel of the article and under the blade clearance section of the curved portion to form the first fold);

	Regarding claim 16: the carrying surface is configured to raise a level of the first panel with respect to the conveying surface at said midsection is carried by the conveying surface along the machine direction, see for example (Fig. 13; via carrying outer surface of the drum 113 is raised in respect to the midsection carried by lower surface);
	Regarding claim 18: a tucker bar positioned above the conveying surface and downstream of the carrying surface configured to maintain the first fold as the article is carried thereby (Fig. 11; via restraining member 156 is above the recess portions of the drum 100 and downstream of the drum’s raised portions);
		 

s 5, 9, 17, and 19 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879) in view of Hughes (U.S. Patent No. 4,056,046).

Regarding claim 5: Schoon does not disclose that the second blade comprises a rotating blade configured to rotate independently from said conveying surface and configured to rotate into contact with said second panel of said article.  However, Hughes discloses similar folding apparatus with the use of rotating folding blades rotating independently form the conveying surface, see for example (Fig. 2; via rotating blades 58 & 75);
 	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Schoon’s folding blades by having rotatable folding blades, as suggested by Hughes, in order to more efficiently fold the articles (column 1, lines 48-51);

Regarding claim 9: Schoon does not disclose that the first blade comprises a rotating blade configured to rotate independently from the conveying surface and configured to rotate into contact with the first panel.  However, Hughes discloses similar folding apparatus with the use of rotating blade rotate independently from the conveying surface (Fig. 2; via rotating blades 58 & 75);
 	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have substituted Schoon’s folding blades by having rotatable folding blades, as suggested by Hughes, in order to more efficiently fold the articles (column 1, lines 48-51);

	Regarding claim 19: a shape of the first blade comprises one of an oblong ear shape, a circular shape, and a bow-tie shape (Fig. 2; via the shape of 58 and/or 75);


 	Claims 7, 8, and 10 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879) in view of Yonekawa et al. (U.S. Patent No. 6,837,840).
	Regarding claim 7: Schoon does not disclose that the second blade provided with a first zone having a first coefficient of friction, and a second zone having a second coefficient of friction different than said first coefficient of friction.  However, Yonekawa discloses similar apparatus with using folding surfaces with different zones of coefficient, see for example (Figs. 23 & 24; via zone 258a & 258b with higher coefficient of friction than zone 258d & 258c; column 16, lines 46-51);
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schoon’s folding blade’s surfaces by having different zones of coefficient, as suggested by Yonekawa, in order to reduce the pulling/pushing force at desired portions of the article to avoid cracking of the folding article at the folding area (column 1, lines 62-65);
	Regarding claim 8: Yonekawa discloses that the first and second folding portions provided with different coefficients of friction (via the coefficients of friction on 258a & 258b different than 258c & 258d);  


 	Claim 11 the best understood is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoon et al. (U.S. Pub. No. 2013/0130879) in view of Joa (U.S. Patent No. 4,307,800).
	Regarding claim 11: Schoon does not disclose the first blade impacting said first panel of said article at a speed greater than a speed of said conveying surface.  However, Joa discloses similar apparatus with using two impacted belts to be driven at different speed, see for example (Fig. 1 and column 5, lines 20-25; via 91 and 91' run at different speed than 84 and 84').
	Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified Schoon’s apparatus by having different conveying speeds and/or different belt speeds than the speed of the folding blade, as suggested by Joa, in order to speed up the process and assure smooth transfer and accuracy of the folded article from one station to the other (column 5, lines 28-60).
 	
Response to Arguments
Applicant's arguments filed 11/24/2020 have been fully considered but they are not persuasive.
In response to applicant’s main argument that there is no teaching, suggestion, or motivation to combine the references (different embodiments), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the office believes that reorienting parts in respect to conveyed articles and/or reorienting articles in respect to machine’s elements is only a matter of choice to be made as an engineering and design choice.  Since, the applied art of ‘879 clearly showing the claimed features and elements, as said forth above in two different embodiments, rearranging parts or elements of one embodiment as suggested by the other embodiment or in view of the other, would be nothing more than a rearrangement matter choice to be made.
In respect to applicant’s argument that a similar 103 rejection was made in Application 12/043,442, which was reversed by the Patent Trial and Apeal Board back on March 22, 2018.  The office draws applicant’s attention that each case is handled differently, add to that the mentioned case and board decision appears not related to the current application and completely different arts.  A board decision of one case in respect to a given prior art, should not be conveyed and weight in to another case.
The office further to draws applicant’s attention that the claims are given the broadest reasonable meaning in light of the filed discloser, in this case it appears that the claims consistency using intended use terms, such as “configured to”, which render the followed claimed limitations to be broadly claimed limitations and not fully given patentable weight.  It is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470.  The examiner can normally be reached on Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMEH TAWFIK/Primary Examiner, Art Unit 3731